Citation Nr: 1810272	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-21 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to September 1952.

This claim was previously decided by the Board in August 2015, at which time the Board denied the claim.  The Veteran then appealed that decision to the United States Court of Appeals for Veteran's Claims (the Court).  In April 2016, the Court granted a joint motion for remand of the claim for a total disability rating based on individual unemployability (TDIU).  In this remand, the Court vacated the Board's August 2015 decision with respect to TDIU, but the Court did not disturb any of the Board's other orders in that decision.  After vacating the Board's order relating to the Veteran's claim for TDIU, the Court remanded the claim to the Board for additional consideration.  Thus, the claim was again before the Board in September 2016.  The Board remanded the claim to obtain a VA medical examination and to obtain a social and industrial survey.

The Veteran testified before the undersigned at a video conference hearing in March 2014. The transcript has been associated with the claims file.

The Board has recharacterized the TDIU issue to include extraschedular consideration and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's only service connected disability consists of a heart disability, currently evaluated as 30 percent disabling.  

2. The Veteran reported in his application for TDIU that he has education through high school; he reported therein that he became too disabled to work in July 1984. 

3. The evidence is in relative equipoise as to whether the Veteran's service-connected disability prevents him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A §§ 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Legal Criteria/Analysis

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medial one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Flores v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities but the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013). 

The Veteran's one service connected disability consists of a heart disability, rated as 30 percent.  As such, the Veteran does not meet the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16(a).  The Board notes, however, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In his VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) filed in November 2010, the Veteran reported education through the second year of high school, indicating he received a Veterans Diploma in 1954, and has work experience as an employee for the State liquor commission.  He reported therein that he became too disabled to work in July 1984. 
The Board recognizes that the Social Security Administration (SSA) has determined that the Veteran is disabled due to his heart disability.  See January 1990 determination.  The Board is not bound however by decisions of other agencies, but instead is bound by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c).  As such, while SSA records are pertinent, the VA has its own laws and regulations to consider in making the determination at issue, and is bound by such laws and regulations.  Id.  Therefore, a finding of unemployability or total disability by the SSA is not binding on VA.  See, e.g. Faust, supra.  

There are competing medical opinions of record addressing the functional impact of the Veteran's service connected disability. 

Against the Veteran's claim are the conclusions of VA examiners who conducted the April 2011 and January 2015 examinations that the Veteran was not functionally incapacitated due to his service-connected heart disability.  Indeed, the January 2015 examiner indicated that the Veteran was unable to do physical and strenuous jobs, however there was no significant limitation to sedentary jobs  Indeed, on April 2011 VA examination, the examiner noted that the Veteran had several limitations from other disabilities, mainly COPD, his service-connected rheumatic heart disease did not cause any occupational limits.  Further, as noted, the January 2015 VA examiner indicated that there was no significant limitations to the Veteran in doing sedentary jobs.  Notably, on the most recent January 2015 VA examination, it was noted that the Veteran was able to drive- as he drove himself to his appointment; he reported that he was able to still climb ladders, and just two days prior, he was blowing snow with his snow blower. 

The Veteran underwent another VA examination in May 2017. The examiner provided the opinion that the Veteran has significant progressive ischemic heart disease (with secondary PVCs) and COPD, which are the primary sources of his reduced exercise tolerance.  There is no objective evidence to support a conclusion of decompensated mitral regurgitation. The examiner further opined that disregarding age and other disabilities, as instructed by the remand, an individual with only mitral valve disease manifested in this Veteran would be capable of exertion of about seven METS.

The examiner further rationale that his opinion is supported by both current findings and the fact that the Veteran could perform 9-10 METS on two stress tests 32 and 42 years after discharge.  The examiner further noted that a 2016 Employability Evaluation failed to consider these points.  The examiner concluded that the Veteran based only on his mitral valve disease, would certainly be able to perform sedentary and light physical work.

Nonetheless, in the Veteran's favor is a 2016 Employability Evaluation provided by R. B. M.S. C.R.C. and a private medical opinion provided by, cardiologist, Dr. F.
After interviewing the Veteran and thorough review of the claim's file R. B. M.S. provided the opinion that it is more likely than not that the Veteran is precluded from securing and following any substantial gainful employment, to include sedentary employment, due to his service connected disability.  She further provided that she specifically disagreed with the VA examiners who opined that the Veteran's service- connected disability would not preclude him from securing and following a substantially gainful occupation, to include sedentary work. 

Significantly, in September 2017, after interviewing the Veteran and comprehensive review of the claims file, Dr. F, a board certified cardiologist with over 53 years of experience, opined that it is more likely than not that the combined service-connected rheumatic heart mitral valve disease and non-service connected coronary artery disease are primarily responsible for the Veteran's physical limitation. The examiner further provided that from a medical standpoint it was not possible to reliably sparse out the symptoms of the two disabilities and estimate the percent contribution of the Veteran's various cardiac conditions to his overall disability.  The examiner reasoned that both of the Veteran's cardiac conditions affect the left ventricle and lead to left ventricular dysfunction and eventually hear failure. The symptoms of heart failure, (shortness of breath, fatigue, etc.) are the same, regardless of the cause. 

Counter to the VA examiners, the private cardiologist further opined that it is less likely than not that COPD is primarily responsible for the Veteran's physical limitations.  He further opined that it is more likely than not that he Veteran's service connected rheumatic heart disease and mitral insufficiency, complicated and aggravated by subsequent other conditions, especially other cardiac conditions, lead to the development and worsening of heart failure which has at least as likely as not precluded the Veteran's ability to secure and follow a substantially gainful employment. The private cardiologist further provided that this has been the case since the Veteran last worked full time in 1984. 

Finally, the examiner also opined that it is more likely than not that the Veteran is precluded from even sedentary employment.  "As noted above according to actual exercise capacity measurements of METs and correlation with NYHA class, the Veteran's METs level is 2-4. He experiences marked limitation of physical activity and would be unable to keep up with the physical requirements of employment at any exertional level."

The Board finds the September 2017 private examiner's opinion highly probative, as the examiner was able to explain from a medical standpoint why COPD was not the cause of the Veteran's physical limitations and that the symptoms of the Veteran's cardiac disabilities including his service connected rheumatoid heart mitral valve disease and non-service connected coronary artery disease could not be reliably parsed out.  The examiner took into consideration the Veteran's history, prior medical records, and VA examination reports. He provided peer-reviewed medical journals as references for his findings and was able to adequately and thoroughly counter the opinions provided by the various VA examiners.  

Accordingly, the Board finds that the September 2017 private examiner' opinion more probative than that of the previous VA examiners.  As such, the Board finds that the Veteran was unable to secure and follow substantially gainful employment as a result of his service connected cardiac condition.  The Board notes that the Veteran only has a tenth grade education and has no experience with sedentary work.  Nonetheless, even if he did have such experience, the September 2017 examiner opined that the Veteran's MET level of 2-4 causes him marked limitation of physical activity and he would be unable to keep up with the physical requirements of employment at any exertional level.

In short, for the reasons stated above, the Board finds that the Veteran is unable to secure and follow substantially gainful employment as a result of his service connected disability. However, the Veteran's sole service connected disability is only evaluated as 30 percent disabling and does not meet the schedular requirements for TDIU.  As such, the benefit of the doubt doctrine is inapplicable with respect to this issue, and the claim for TDIU is denied on a schedular basis.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 49

REMAND

The Board regrets having to remand the Veteran's claim; however, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

The Board has found that the Veteran unable to secure and follow substantially gainful employment as a result of his service-connected disabilities; however, his service-connected disabilities do not meet the minimum schedular criteria for TDIU, as he is only 30 percent service connected. However, when schedular requirement are not met, TDIU may be granted on an extraschedular basis. 38 C.F.R. § 4.16 (b).

Although entitlement to extraschedular TDIU is determined in the first instance by the Director, Compensation Service, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate. That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue." 38 C.F.R. § 4.16 (b).

Based on the foregoing, the Board finds that referral to the Director, Compensation Service, for consideration of entitlement to TDIU on an extraschedular basis is warranted. The evidence of records demonstrates that the Veteran has not been able to work as a result of his service connected cardiac disability since 1984.  The Veteran only has a tenth grade education. Upon leaving high school he worked various factory jobs until enlisting in the Marines in 1952.  Upon return form the service, he obtained a job with the Michigan State Liquor control remaining here until his retirement in 1984.  He started out as a janitor and eventually ended his career as an assistant manager.  Much of his work was done in the warehouse or traveling to various liquor stores. It involved extensive standing, walking and constantly lifting over 40 pounds. The Veteran has reported that he never operated a computer, but kept manual records instead.

Although several VA examiners have reported that the Veteran is capable of sedentary work, the Veteran has no transferable skills to sedentary work based on his vocational profile and lack of computer skills. Additionally, the record reflects that the Veteran's service connected condition would have prevented him from performing even sedentary work, due to the extreme fatigue and physical limitations it causes. See private September 2017 report and opinion provide by Dr. F. This evidence is sufficient to warrant a remand for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO/AMC should again contact the Veteran and ask the Veteran to provide IRS tax returns from 20104 through 2017 and a statement that the copy is an exact duplicate of the return filed with the IRS. Provide the Veteran with an IRS Form 4506-T "Request for Transcript of Tax Return" which may also be found at https://www.irs.gov/pub/irs-pdf/f4506t.pdf so that the Veteran may request tax returns from 2010 thru 2017 and submit them to VA. Tell the Veteran that if he does not have copies of his tax returns for the requested years, he may use the IRS form cited to above.

2. Following receipt of the information requested above, the AOJ must submit the Veteran's claim of entitlement to TDIU to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16 (b). Thereafter, the AOJ must implement the determinations of the Director, if so warranted.

3. If the claim of entitlement to TDIU on an extraschedular basis remains denied, the Veteran and his representative must be provided with a supplemental statement of the case. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




